Title: To James Madison from Fulwar Skipwith, 21 February 1804
From: Skipwith, Fulwar
To: Madison, James



Dear Sir
Paris 21st. Feby. 1804
From the first arrival of Mr. Livingston in Paris, I have been fully sensible, and am now as sensible as a man can be, of the deference, duty, & respect I owe to him as the Minister & Representative of the United States. I have not yet ceased to feel that harmony, & not discord, between his public proceedings & mine here is the return that I, at least, owe our Government for the trusts it has confided to my care. To maintain uninterrupted this harmony I have never one moment ceased to sacrifice at the shrine of what has appeared to me to be public good, many & honorable private feelings of discontentment at our Ministers treatment of my official character in this Country. To preserve this harmony, if I knew the sacrifice that could be made towards it, save that of becoming the passive Instrument of his vanity, save also the dreadful alternative of bending to the views of some corrupt & designing Claimants, most chearfully would I make his desires, his orders, the implicit & peremptory standard of my public conduct. But the Ministers late unexpected and extraordinary treatment of me, both as a Gentleman, and as an Agent of the United States, in presence of Mr. Marbois, the Minister of the Public Treasury, leaves me little hope of my being able to move with his support, & by his directions, to the advancement of public good. I owe it to myself, if not to the President, Sir, to lay before you a faithful & candid history of that painful & auxkward [sic] scene; and this, I cannot perhaps better perform than by here submitting a Copy of the letter which while the facts were fresh upon my memory, I thought proper soon after to write to the Minister himself.
The motive, the circumstance, & the only one which gave rise to my visit to Mr. Marbois was this. Within a very short time past, our Board had rejected certain claims. Some of the Individuals claiming therein had called upon me under the 10th. Art. of the Convention, to exercise forthwith the Power thereby granted to the Agent, of concurring, or not concurring with the french Bureauxs, in the requisite qualifications; as a duty imposed on me in relation to their own rejected claims; and as a right belonging to them of appealing to the french Government in case of my dissent of opinion from those Bureauxs. As, by virtue of the 6th., 7th, & 8th. Articles of the same Convention, the right of our Commission is positively & exclusively to certify the Claims that ought to be admitted to liquidation, the doubt originated, & did strongly operate upon my mind, whether I should exercise the Power, however clearly invested with it, by the 10th. Art., of controuling the rejection of the Commission: A case which probably the Framers of the Convention did not foresee, & which would evidently result from the circumstance of my concurring with the french Bureauxs in opposition to the rejection of the Board, as well as by my approving the decission of the Board in opposition to the french Authorities. A Power like this in the Agents hands is novel & formidable, the exercise of it, under existing circumstances, must at least prove delicate & painful to the Individual, who holds that office, because it places him alone & unsupported in direct conflict with the designs & interests of a set of the most interested, artful, & corrupt men that ever disgraced our Country. Men, who by the gross & shallow means of flattering the Ministers blind & insatiable vanity do, with his approbation, if not under his criminal patronage, daily heap calumny & insult upon both the Board & myself, for the undisguised purpose, should neither misrepresentation, nor the avowed efforts of the Minister Succeed in obtaining our removal, of securing the ultimate decission of the French Government in favor of certain claims of great amount, not embraced by the Convention. The sole motive of my visit to Mr. Marbois, I say, Sir, was to see, if by his construction of the 6th. 7th. & 8th. Articles of the Convention I could reconcile my duties, my powers of controuling the rejections of the Board, if indeed he thought me possessed of that right, with the Powers, nay the utility, if not existence, of our Commission. I was far from suspecting that the Minister, when he entered Mr. Marbois Cabinet, would be offended at the nature of such an investigation, and still less did I immagine that he would abruptly interrupt the progress of it. On the contrary, I did really suppose he would willingly enter into the discussion with us, & I do still think it was little & impolitic in him not to have done it.
In vain will Mr. Livingston endeavor to prove, & devoid of foundation does he assert, that I ever treated him with disrespect or any want of attention. Untill I found his Cabinet, his Sallon, his Table, his person, constantly infested either by mortal Enemies of our Government, or by some characters like Mr. Swan, who has had the matchless effrontery to say to the Minister & his Family in presence of several Americ⟨ans⟩ that it was a trick in our Government to continue him longer here, that they did it because they were jealous of his Fame, & were fearful that by returning to his Country he would be elected to the vice Presidency. Untill, I add, that the malignant & unjust denomination of a Virginia Faction in Paris had been long uttered by himself by his Family, & proclaimed by the unprincipled Individuals, who watch & carress all the moments of his drunken vanity, I paid him every deference, every personal attention in my power. I did more, I never failed ’till it was too late to warn him against his worst political Enemies, indiscreet friends, & those men particularly here, who under the mask of praising him, & thereby engaging him as a partizan in the support of their private interests, were artfully fanning the flame of his irritation & of his suspicions against the Board & myself. The habitual the daily expression of this irritation & these suspicions have not yet ceased to direct the tongue of calumny & the grossest misrepresentation of all the actions of the Board, as well as of myself, of our characters as men, to the ears of every Being in Paris any way connected or acquainted with either the United States or their Government. While here writing, the same malicious Spirit that organized a Committe & various meetings at the Boston Hotel to traduce us, & deceive the Minister, is publicly setting about a Memorial or rather a diatribe against our proceedings to be addressed to the Minister of the Public Treasury.
The proceedings of the Board I may here leave unnoticed they are, & will be, regularly, I have no doubt, brought before our Government, by the Board themselves. If either blame or guilt can or ought to be attatched to my conduct as an agent under the Convention, the President, I trust, will sum up the evidence of my misconduct from facts, & not from the pen of our Minister. If in the discharge of my duties as Commercial agent, I have been remiss, your Department must be amply possessed of proofs offered by myself, for as well with our Minister, as with this Government, have I kept you informed of all my transactions.
But, Sir, if I have any discernment left me, I see plainly in the Ministers conduct & movements here, an unnatural forgetfulness of his own high station, and in the present instance, the wilful desire of causing error & vanity to triumph over principle & justice—or why, his ungenerous suspicions, his irrascible machinations towards the Board & myself? In the painful execution of a Convention, where our respective duties seem to be at variance with each other, where we are sensible beyond the shadow of a doubt, that a portion of claims, perhaps the most intitled to the protection of our Government, are from their nature & progress, if not from the tenor of the Convention insecurely provided for; why, let me add, should the Minister set open the thousand mouths of Clamour & Calumny, because a monster of a thing called a conjectural note has not prima facie been liquidated, & paid off. You would have felt displeasure, the President would have felt pain, & we here, though the passive instruments of the law, would have felt ashamed, Sir, to have seen the 20 millions appropriated exclusively (by far the greater portion at least) to the payment of Speculators & rich Contractors, while Prize causes & an hundred Individual Claimants in the United States, who have been waiting for information from their Government, should be left unnoticed & unheard. My sense of decency, my opinion & attatchment to those who compose our Government, my thorough knowledge of two of the men, who signed the Convention, Mr. Monroe, & Mr. Marbois have uniformly demonstrated to my mind that their only desire could be to see the 20 Millions equally divided. There needs only the authority from our Government, and the expression of a desire from a candid Minister here, in my opinion to have it so.

I have said enough, & I am afraid too much, Sir, on these several topics to you. I have still somethings more personally applying to me that I cannot forbear adding. The brazen mouth of Slander may possibly circulate that I have some selfish interest in finding fault with the Convention, & promoting the idea that it might be modified, to the end that all fair Claimants should be put on the same footing. The fact is precisely the reverse. I have and can always shew incontestable proofs of the contrary. My own Claim of 111,000.₶ which seven years ago I gave 20/. in the pound for, & the laying out of which has ever since kept me poor, is among the first on the conjectural note, & besides, has been certified by our Commission, & is liquidated, Principal & Interest by the French Council of Liquidation. Though I am proud to assert that no sordid or selfish motive can be fairly traced by the eye of malice itself in any part of my public conduct through life, ’tis not my vanity, which prompts me to mention the foregoing fact. I mention it because there is no extravagant falsehood, which is not circulated here, & may not by the same malicious Spirit be propagated in the United States both respecting me & the Board. With sincere sentiments of attatchment & respect I have the honor to remain, dear Sir, Your mo. Ob. Servt.
Fulwar Skipwith
P. S. 23d. Feby.
I have this day received from the Minister in answer to the foregoing a long letter dated the 22d.; Copy of which with my reply I shall hasten to forward. You have also a Copy of my letter to the Council of Prizes with their decission on it respecting the delays & formalities in the appearance of the Captors, which leaves no hope of the Prize Causes now depending, in case of acquittal, being in time to receive the benefit of the Convention.
 

   
   RC and enclosures (DNA: RG 59, CD, Paris, vol. 1). For surviving enclosures, see nn. 1, 4, and 6.



   
   The enclosure is a copy of Skipwith to Livingston, 18 Feb. 1804 (6 pp.), stating Skipwith’s view of the 16 Feb. 1804 incident in which Livingston objected to Skipwith’s meeting with Barbé-Marbois. He wrote that he had often consulted with Barbé-Marbois over the years and did not believe that by initiating the meeting, dealing as it did with Skipwith’s duties under the convention, he had overstepped his bounds. He added that if Livingston was displeased with his behavior, he should deal with the matter by replacing Skipwith and not by insulting him before a foreign official. He reminded Livingston of other occasions on which Livingston had wounded Skipwith’s feelings and insulted his character and referred to their last conference, at which Livingston had told Skipwith he was to communicate with the U.S. government only through Livingston, a view which Skipwith rejected. Skipwith stated that he had always endeavored, as agent under the convention, to keep the French and U.S. governments apprised of any attempts to apportion funds unfairly. Livingston need have no concern that Skipwith’s letters had influenced the U.S. government’s opinion of Livingston’s abilities, since they had never been answered or acknowledged. If commercial matters had, as Livingston stated, been crowding the minister’s desk, Livingston could have sent them to Skipwith. Since their offices were over two miles apart, Skipwith could hardly be expected to drop by Livingston’s office to see whether anything was being held for him. Skipwith added that the U.S. government would judge whether or not he had done his job well.



   
   For the text of the Claims Convention of 1803, see Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:516–23.



   
   For Skipwith’s claims, numbered 113–17 on the conjectural note, see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 6:172–73.



   
   Skipwith enclosed a copy of Livingston to Skipwith, 20 Feb. 1804 (13 pp.), replying to Skipwith’s 18 Feb. letter. Livingston disputed Skipwith’s account of the conversation that passed at the meeting with Barbé-Marbois. Livingston recounted that he had told Barbé-Marbois that Skipwith, an inferior officer, should have brought any questions regarding the convention to Livingston. When Skipwith interposed that he had often asked Livingston and received no answer, Livingston responded that he had not seen Skipwith for four weeks. Livingston then refused to participate in a meeting initiated by Skipwith, and Barbé-Marbois agreed that such a proceeding was unusual. Livingston refuted, point by point and in detail, several other issues and expressions in Skipwith’s letter. He disputed Skipwith’s claim to longstanding friendships with French officials and pointed out that the American interpretation of the treaty, received through Livingston, should be more important to Skipwith than the French. Livingston added that Skipwith had lately been avoiding his weekly open houses, depriving himself of the opportunity to make important acquaintances. Livingston went on to support in detail his contention that any communication with the U.S. government by inferior officers should be made through him.



   
   Enclosure not found.



   
   The enclosure is a translation of Skipwith to Théophile Berlier, president of the Council of Prizes, 27 Nivôse an XII (18 Jan. 1804) (3 pp.), in which Skipwith noted that among the prize claims covered by the convention were many for ships that had been seized in the West Indies. Orders to forward the necessary papers had been sent to the islands, but the papers still had not been received. Since communications between the islands and France had been made almost impossible by the war, the one-year time limit imposed by the convention for the submission of claims would deprive many claimants of the rights that the convention intended them to have. He asked the council to postpone the effective date of several of their decisions to prevent this. Skipwith also enclosed a translation of Berlier’s 25 Pluviôse an XII (15 Feb. 1804) reply (1 p.), stating that the council could not change the established procedure and enclosing a copy (3 pp.) of the notes of the council’s deliberations.


